                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

             Plaintiff,                         Case No. 4:21-cr-00149-BLW

      v.                                        ORDER ADOPTING REPORT
                                                AND RECOMMENDATION
LOREN KIM JACOBSON,

             Defendant.


      Before the Court is a Report and Recommendation filed by the United States

Magistrate Judge. (Dkt. 12). On May 19, 2021, Defendant appeared before the

Magistrate Judge to enter a change of plea pursuant to a written plea agreement.

The Magistrate Judge conducted the plea hearing and concluded there is a factual

basis for Defendant’s plea of guilty to the charges contained in Count 1 and 2 of

the Information (Dkt. 1), and that it was entered voluntarily and with full

knowledge of the consequences. No objections to the Report and

Recommendation have been filed.

      The Court now has reviewed the record, and finds that the requirements of

Rule 11 have been met. See United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

2003). Specifically, the Court finds that the Magistrate Judge adhered to the

requirements of Rule 11(b); that under Rule 11(b)(2), the Defendant’s plea was




ORDER ADOPTING REPORT AND RECOMMENDATION - 1
voluntary and not the result of force or threats or promises apart from the plea

agreement; and that a factual basis for the plea exists. See id. Accordingly,

      NOW THEREFORE IT IS HEREBY ORDERED that the Report and

Recommendation (Dkt. 12) shall be, and the same is hereby, ADOPTED as the

decision of the District Court and incorporated fully herein by reference.

      IT IS FURTHER ORDERED that the Defendant’s plea of guilty to the

crimes charged in Counts 1 and 2 of the Information (Dkt. 12) shall be, and the

same is hereby, ACCEPTED by the Court as a knowing and voluntary plea

supported by an independent basis in fact containing each of the essential elements

of the offense.

      IT IS FURTHER ORDERED that Defendant Loren Kim Jacobson is found

to be GUILTY as to the applicable crimes charged in Counts 1 and 2 of the

Information. (Dkt 1).

                                 DATED: June 18, 2021



                                 B. LYNN WINMILL
                                 U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION - 2
